 1
 2
 3                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 4
 5                          UNITED STATES DISTRICT COURT               Jul 20, 2020
                                                                          SEAN F. MCAVOY, CLERK
 6                       EASTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,                     No. 2:20-MJ-00275-JTR-1
 8
 9                        Plaintiff,               ORDER FOLLOWING
10                                                 INITIAL APPEARANCE
                          v.
11
12   MICHAEL THOMAS MATTERN,
13                        Defendant.
14
15         At Defendant’s July 20, 2020, initial appearance based on a Criminal
16   Complaint, Defendant appeared via video while in custody at the Spokane County
17   Jail. Assistant Federal Defender Amy Rubin represented the Defendant and
18   appeared by video at a different location. Assistant U.S. Attorney David Herzog
19   represented the United States and appeared by video at a separate location. United
20   States Probation Officer Shawn Kennicutt was present telephonically. At the time
21   of the hearing, Defendant consented to proceeding by video teleconference.
22         Defendant was advised of, and acknowledged, his rights.
23         The preliminary and detention hearings are set for July 21, 2020 at 1:30
24   p.m. by videoconference before the undersigned. Hearing content provided via
25   videoconference or teleconference dial-in access MUST NOT be recorded or
26   rebroadcast. IT IS ORDERED pending the hearings, Defendant shall be
27   detained in the custody of the United States Marshal and produced for the hearings
28   or until further order of the Court.



     ORDER - 1
 1         U.S. Probation Office personnel shall prepare a Pretrial Services Report
 2   prior to the detention hearing and shall notify defense counsel prior to interviewing
 3   Defendant.
 4         A status hearing is set for August 5, 2020, at 1:30 p.m., before the
 5   undersigned.
 6         IT IS SO ORDERED.
 7         DATED July 20, 2020.
 8
 9                               _____________________________________
                                           JOHN T. RODGERS
10                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
